Citation Nr: 0700063	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  00-09 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  For the period October 27, 1998, to February 20, 2001, 
entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.

2.  For the period February 21, 2001, to May 23, 2004, 
entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.

3.  For the period commencing May 24, 2004, entitlement to an 
evaluation in excess of 40 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1984 
to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision by the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued the veteran's rating of 10 
percent for lumbosacral strain.  In a May 2002 rating 
decision, the RO increased the veteran's rating to 20 percent 
effective February 21, 2001.  In a November 2004 rating 
decision, the RO increased the veteran's rating to 40 
percent, effective May 24, 2004.  The veteran requests higher 
ratings.

In October 2003, the Board remanded the veteran's case to the 
RO for further development.


FINDINGS OF FACT

1.  For the period October 27, 1998, to February 20, 2001, 
lumbosacral strain manifested with forward flexion limited to 
85 degrees; extension to 20 degrees; and no muscle spasms.

2.  For the period February 21, 2001, to May 23, 2004 
lumbosacral strain manifested with flexion limited to 60 
degrees and extension to 25 degrees, with pain; degenerative 
joint disease, and traumatic arthritis.

3.  For the period commencing May 24, 2004 lumbosacral strain 
manifested with flexion limited to 30 degrees; and a 
herniated disc L5-S1, with radiculopathy.


CONCLUSIONS OF LAW

1.  For the period October 27, 1998, to February 20, 2001, 
the criteria for an evaluation in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (1999).

2.  For the period February 21, 2001, to May 23, 2004, the 
criteria for an evaluation in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (before September 23, 2002 and 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2003).

3.  For the period commencing May 24, 2004, the criteria for 
an evaluation in excess of 40 percent for lumbosacral strain 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal. To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. It also includes new notification 
provisions.

In this matter, VA substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  By way 
of May 2004 and September 2005 letters, the RO notified the 
veteran of his responsibility to submit evidence that showed 
that his lumbosacral strain was worse or had increased in 
severity.  The notices further indicated which portion of 
that evidence he was responsible for sending to VA and which 
portion of that evidence VA would attempt to obtain on his 
behalf.  The letters also requested the veteran submit any 
medical evidence that would assist in substantiating his 
claim for an increased evaluation.  Clearly, from submissions 
by and on behalf of the veteran, he is fully conversant with 
the legal requirements in this case.  Thus, the content of 
these letters complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations. Accordingly, the Board will address 
the merits of this claim.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

528
5
Vertebra, fracture of, residuals:

With cord involvement, bedridden, or requiring long 
leg braces
100

Consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis.

Without cord involvement; abnormal mobility 
requiring neck brace (jury mast)
60

In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.
Note: Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment
38 C.F.R. § 4.71a, Diagnostic Code 5285, prior to September 
26, 2003

528
6
Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type)
10
0

Favorable angle
60
38 C.F.R. § 4.71a, Diagnostic Code 5286, prior to September 
26, 2003

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 
26, 2003


5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

   
38 C.F.R. § 4.71a Plate V (2006)

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  The Court also held that, when a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

During the course of this appeal the regulations regarding 
evaluations of the spine were revised.  Pursuant to 
VAOPGCPREC 7-2003, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant normally applies, 
absent Congressional intent to the contrary.  

Entitlement to an evaluation in excess of 10 percent for the 
period October 27, 1998, to February 20, 2001.

The veteran underwent a VA examination in January 1999 during 
which he reported a constant ache in his lower back, with 
pain occasionally radiating down to his left leg.  The 
veteran denied any bowel or bladder dysfunction.  Upon 
physical examination the veteran had normal curvature of the 
spine, with no spinal or vertebral tenderness.  Ranges of 
motion included forward flexion to 85 degrees, with painful 
recovery; extension to 20 degrees without pain; lateral 
flexion 35 degrees to the right and 40 degrees to the left; 
and rotation of 30 degrees to the right and 35 degrees to the 
left.  All movements were without discomfort.  Gait was 
normal.  There was no muscle spasm of the paravertebral 
group, atrophy, fasciculation, or tremors noted.  A February 
1999 CT scan revealed minor degenerative changes at L5-S1, 
with no evidence of a herniated disc, nerve root compression 
or canal stenosis.  

To warrant a higher disability rating, which is 20 percent, 
under the old regulations, the evidence would have to show 
either moderate limitation of motion of the lumbar spine (See 
Diagnostic Code 5292); or moderate intervertebral disc 
syndrome with recurring attacks (See Diagnostic Code 5293); 
or lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position (See Diagnostic Code 5295).

After comparing the outpatient treatment records and the 
examiners' findings, including the normal range of motion as 
demonstrated in Plate V, it is apparent that a higher 
evaluation under the old criteria is not demonstrated.  There 
is no evidence of a moderate limitation of motion in the 
lumbar spine, as the veteran demonstrated flexion to 85 
degrees and extension to 30 degrees.  This is nearly normal 
range of motion for the lumbar spine.  There also is no 
evidence of intervertebral disc syndrome; or lumbosacral 
strain with any muscle spasm.  In view of the foregoing 
discussion, the Board finds that the 10 percent evaluation 
assigned for the lumbosacral strain adequately reflects the 
degree of impairment for the period October 27, 1998, to 
February 20, 2001.

Entitlement to an evaluation in excess of 20 percent for the 
period February 21, 2001, to May 23, 2004.  

The veteran underwent a VA examination in May 2001, where he 
reported constant back pain and weakness.  He stated he was 
unable to lift more than 40 pounds.  The veteran complained 
of stiffness upon awakening in the morning and stiffness 
after prolonged sitting.  The veteran also reported having a 
continuous muscle spasm; however he indicated that flare-ups 
occurred daily and lasted 5 to 10 minutes.  The severity was 
between 8 and 9 out of 10, with burning, tightening and spasm 
pain.  He was not receiving any treatment for his back and 
did not use assistive devices such as a cane, brace, or 
crutches.  There was no bowel or bladder dysfunction.  Upon 
physical examination the veteran did not appear to be in any 
acute distress.  Range of motion testing revealed flexion to 
60 degrees and extension to 25 degrees, both with pain.  
Lateral right and left flexion was to 50 degrees without 
pain.  There was normal strength in both legs against pulling 
and pushing pressure.  There were no abnormal reflexes, 
postural abnormalities or any fixed deformities observed.  X-
rays revealed a normal spine with no spondylolysis or 
spondylolisthesis.  The diagnosis was degenerative joint 
disease and traumatic arthritis.

Treatment record reflects that the veteran was seen in 
February 2004 and March 2004 for complaints of back pain, but 
he had not been treated at the VA since 2001.  He was not 
using medication for his back pain and reported no radiating 
pain.  The veteran indicated that he ran once a week for 
exercise.  A February 2004 evaluation revealed normal gait 
and posture with no deformities.  There was pain upon 
palpation of left side lumbosacral spine paravertbral 
muscles.

After comparing the outpatient treatment records and the 
examiners' findings, it is apparent that an evaluation in 
excess of 20 percent, for the period February 21, 2001, to 
May 23, 2004, is not warranted under either the old criteria 
or revised criteria.  

The regulations under which the veteran was rated for this 
period were revised in September 2002 and again in September 
2003.  Therefore, the provisions of the revised regulations 
can only be applied to any evidence of record received on or 
after the effective dates of the revised regulations.  Prior 
to that time, only the old regulations are for application.  
In order to warrant a disability rating higher than 20 
percent under the old regulations the evidence would have to 
show either severe limitation of motion of the lumbar spine 
(See Diagnostic Code 5292, effective prior to September 
2003); or severe intervertebral disc syndrome with recurring 
attacks (See Diagnostic Code 5293, effective prior to 
September 2002); or intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months (See 
Diagnostic Code 5293, effective prior to September 2003); or 
severe lumbosacral strain with evidence of listing of the 
whole spine, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, or loss of lateral 
motion with osteo-arthritic changes (See Diagnostic Code 
5295, effective prior to September 2003). 

Under the revised criteria, specifically Diagnostic Codes 
5235-5243, to rate the next highest disability rating, which 
is 40 percent, the evidence must show: unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

The Board observes that under the old criteria the objective 
medical evidence does not indicate marked or severely limited 
motion, or severe lumbar strain, which would allow for a 
rating in excess of 20 percent.  At the May 2001 examination, 
the veteran accomplished forward flexion to 60 degrees.  X-
rays revealed degenerative joint disease and arthritis of the 
lumbar spine.  Applying the revised (new) rating criteria, to 
evidence received after the effective dates of the revised 
regulations, it is apparent that the criteria for a higher 
rating is still not met, as the veteran's demonstrated range 
of motion is greater than that which required for a higher 
evaluation under the general rating formula.  Furthermore, 
there is no evidence suggesting that the veteran suffered 
from intervertebral disc syndrome, with either recurring 
attacks or incapacitating episodes, to warrant consideration 
under the applicable criteria.  

Entitlement to an evaluation in excess of 40 percent for the 
period beginning May 2004.

At a May 2004 VA examination the veteran reported that his 
back pain kept him from sleeping.  The pain was mostly in the 
left lumbosacral area with minimal radiation.  The veteran 
reported he has had to give up his sport and recreational 
hobbies; but has not lost any time from his work as a 
probation officer.  He denied any bladder or bowel 
dysfunction.  Upon physical examination, pain was observed 
when the veteran got on and off the exam room chair and 
table, and also while doing flexion and lateral movements.  
Forward flexion was accomplished to 30 degrees.  A CT scan of 
the back revealed central and left lateral disc bulging 
compromising the neural foramina.

At the October 2005 VA examination the veteran indicated he 
had missed 19 days from work in 2005.  Pain was always 
present.  He described having flare-ups twice a month, for 
which he had to lie down and limit motion and function to 
alleviate the pain.  The examiner noted the veteran was able 
to drive, walk transfer, and perform activities of daily 
living.  Upon physical examination the veteran was steady on 
his feet.  His posture was straight and his gait was normal.  
There was normal curvature of the spine.  Range of motion 
reflected forward flexion to 60 degrees, with pain beginning 
at 30 degrees; with no ankylosis of the spine.  A CT scan was 
performed and compared to the 2004 film.  The examiner 
concluded that the L5-S1 disc disease was stable compared to 
the 2004 film.

To warrant higher disability ratings under the revised 
criteria the evidence must show either unfavorable ankylosis 
of the entire thoracolumbar spine (for a 50 percent rating); 
intervertebral disc syndrome, with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months (for a 60 percent rating).

Based a on review of the probative medical evidence since May 
24, 2004, the Board observes no diagnosis of lumbar spine 
ankylosis and no evidence demonstrating that the veteran has 
experienced any incapacitating episodes due to intervertebral 
disc syndrome that required bed rest prescribed by a 
physician and treatment by a physician.  There is also no 
evidence of any bowel or bladder impairment as a result of 
this lumbosacral disorder.  In addition, between the May 2004 
examination and the October 2005 examination, the veteran's 
range of motion actually improved from 30 degrees of 
extension to 60 degrees of extension.  Therefore, the Board 
finds a rating in excess of 40 percent disability for the 
period commencing May 24, 2004, is not warranted.

In the present case, the Board has considered 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
but finds that the disability picture for the veteran's 
lumbosacral strain do not nearly approximate the criteria for 
higher ratings than assigned, for any of the periods under 
review.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996). 


ORDER

1.  For the period October 27, 1998, to February 20, 2001, 
entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain is denied.

2.  For the period February 21, 2001, to May 23, 2004, 
entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain is denied.

3.  For the period commencing May 24, 2004, entitlement to an 
evaluation in excess of 40 percent for lumbosacral strain is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


